                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOSEPH A. CRAIGO,

        Plaintiff,
                                                                    Case No. 1:18-cv-739
 v.
                                                                    HON. JANET T. NEFF
 RICHARD J. BEHNKE, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by an inmate under 42 U.S.C. § 1983. The parties filed

motions for summary judgment (ECF Nos. 51, 63, 71). The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on July 29, 2019, recommending that this Court

deny Plaintiff’s motion, grant Defendants’ motions, and that this matter be terminated. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 77) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

51) is DENIED.

       IT IS FURTHER ORDERED that Defendants’ Motions for Summary Judgment (ECF

No. 63, 71) are GRANTED.
       IT IS FURTHER ORDERED that this Court does not certify that an appeal would not be

in good faith.

       A Judgment will be entered consistent with this Order.



Dated: August 26, 2019                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                               2
